DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 6-7, 9 and 11-16 are allowed.  The claims are drawn to resin composition comprising: a cyanate compound (A); a maleimide compound (B); an epoxy resin (C); primary hexagonal boron nitride particles (D) having an average aspect ratio of 4 to 10; and a second boron nitride other than the primary hexagonal boron nitride particles (D), and optionally comprising an inorganic filler other than the primary hexagonal boron nitride particles (D) and the second boron nitride.  There are structures recited for the cyanate compound and the maleimide compound.  Also recited are the amounts of the components.
The claims are allowable over the closest prior art as noted below:
Hamajima et al (WO 2015/033731, please refer to US 2016/0219700 for English language equivalent and mapping) teaches a resin composition comprising a cyanate compound, a maleimide compound and an epoxy compound ([0063]).  
Hamajima teaches that the cyanate compound is 

    PNG
    media_image1.png
    90
    313
    media_image1.png
    Greyscale
([0065])
which reads on recited formula (A-1).  Hamajima teaches that the cyanate compound is present in the amount from 10 to 60 parts by mass based on 100 parts by mass of the resin composition ([0068]).
Hamajima teaches that the maleimide compound is 

    PNG
    media_image2.png
    125
    309
    media_image2.png
    Greyscale
([0069])
Which reads on the recited formula (B-1) as well as incorporating bis(3-ethyl-5-methyl-4-maleimidophenyl)methane ([0069]). Hamajima teaches that the maleimide compound is present in the amount from 3.0 to 50 parts by mass per 100 parts by mass of the resin composition ([0070]).
Hamajima also teaches that the epoxy can be a combination of a polyoxynapthylene-based epoxy resin and a trisphenol-based epoxy resin ([0077]). Hamajima teaches that the epoxy resin is present in the amount from 5.0 to 90 parts by mass per 100 parts by mass of the resin composition ([0079]).
Hamajima teaches that an inorganic filler can be added to the composition ([0087]) in the amount of 110 to 700 parts by mass based on 100 parts by mass of the resin ([0089].
Hamajima teaches that other additives can be added to the composition ([0097]), however fails to teach the addition of boron nitride particles.  Nor does it teach the second boron nitride.  
Takezawa et al (WO  2016/190260, please refer to US 2018/0163015 for English language equivalent and mapping) teaches a resin composition which comprises hexagonal boron nitride particles having an aspect ratio of 2 or more (Abstract).  Takezawa teaches that the boron nitride particles can be single crystal particles ([0069]) and therefore, the boron nitride can be primary hexagonal boron nitride particles.  Takezawa also teaches that the amount of the boron nitride particles is 50% by mass or more with respect to the total solid content ([0016]).  However, Takezawa fails to teach the remainder of the resin composition or the second boron nitride particle. 
Kashima et al (US 2015/0034369) teaches an epoxy based resin compound (Abstract) which contains the following cyanate compound:

    PNG
    media_image3.png
    112
    307
    media_image3.png
    Greyscale
([0034])
	However, Kashima fails to teach the remainder of the resin composition or the boron nitride particles.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764